Citation Nr: 1009076	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  08-30 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from June 1967 to February 
1969.  He was born in 1946.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions by the above Department of Veterans Affairs (VA) 
Regional Office (RO).

During the course of the current appeal, the Veteran raised 
the issues of entitlement to service connection for shingles 
and for hearing loss.  These claims both were denied in a 
January 2009 rating action.  His October 2008 VA Form 9 
mentioning those issues pre-dated the pertinent rating action 
and his most recent correspondence, dated in January 2010, 
only referenced these disabilities in the context of his knee 
amputation, which in the aggregate relates to the pension and 
not to the question of service connection.  Thus, an appeal 
has not been initiated or perfected thereon and such issues 
are not in appellate status.

Nonservice-connected pension benefits were in effect from 
July 1989, based primarily on the Veteran's above-the-knee 
amputation of the left leg due to osteomyelitis.  He has no 
service-connected disabilities.  

The Veteran was incarcerated for one or more felonies in 
October or November 2007.  Documentation of record shows that 
he has a projected release date of September 2022, with a 
parole eligibility date of March 2015.

As noted in rating actions and associated documentation, his 
pension benefits were discontinued effective the 61st day of 
his imprisonment.  


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the 
Veteran withdrew his appeal on the issue of entitlement to 
nonservice-connected pension benefits.


CONCLUSION OF LAW

Because the Veteran has withdrawn his appeal relating to the 
nonservice-connected pension benefits, the Board does not 
have jurisdiction to consider the claim.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 20.101, 20.202, 20.204 
(2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his/her authorized representative.  38 
C.F.R. § 20.204.

The issue of entitlement to nonservice-connected pension 
benefits was fully developed by the RO and certified to the 
Board on appeal.

However, in a VA Form 9 dated in October 2008, the Veteran 
specifically stated that he understood that he was not 
eligible for pension while he was incarcerated.  [He further 
said he was simply interested in receiving an "increased 
rating" based on evidence from the penal facility of the new 
claimed disabilities (e.g., shingles, defective hearing)].  
This constitutes withdrawal of the only pending appellate 
issue relating to nonservice-connected pension benefits.

There remain no allegations of errors of fact or law for 
appellate consideration as to the issue of entitlement to 
nonservice-connected pension benefits.  Thus, the Board does 
not have jurisdiction to review it, and it must therefore be 
dismissed, without prejudice.  38 U.S.C.A. § 7105(b)(2), 
(d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).


ORDER

The appeal for entitlement to nonservice-connected pension 
benefits is dismissed.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


